        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 1 of 16




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Kerry B. Brownlee (KB 0823)
kbrownlee@ipcounselors.com
Dwana S. Dixon (DD 0609)
ddixon@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Beverly Hills Teddy Bear Company

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 BEVERLY HILLS TEDDY BEAR COMPANY
 Plaintiff                                               CIVIL ACTION No. 19-cv-3766

 v.
                                                       FIRST AMENDED COMPLAINT
 BEST BRANDS CONSUMER PRODUCTS,
 INC.; and BEST BRANDS SALES COMPANY,
 LLC                                                           Jury Trial Requested
 Defendants



       Plaintiff Beverly Hills Teddy Bear Company, a corporation organized in California,

(“BHTBC” or “Plaintiff”), by and through its undersigned counsel, alleges as follows:

                                NATURE OF THE ACTION

       1.     This action involves claims for copyright infringement of BHTBC’s federally

registered copyrights in violation of the Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. (the

“Action”), arising from Defendants’ infringement of BHTBC’s Squeezamals Works (as defined

infra), including, without limitation, by manufacturing, importing, exporting, advertising,
          Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 2 of 16




marketing, promoting, distributing, displaying, offering for sale, and/or selling unlicensed,

infringing versions of BHTBC’ Squeezamals Products (as defined infra).

                                     JURISDICTION AND VENUE

        2.          This Court has federal subject matter jurisdiction over the claims asserted in this

Action pursuant to 28 U.S.C. §§ 1331 and 1338(a), as this Action arises out of violations of the

Copyright Act, 17 U.S.C. §§ 101 et seq.; and pursuant to 28 U.S.C. § 1332, as there is diversity

between the parties and the matter in controversy exceeds, exclusive of interests and costs, the sum

of seventy-five thousand dollars.

        3.          Personal jurisdiction exists over Defendants in this judicial district pursuant to

N.Y.C.P.L.R. § 301, § 302(a)(1), N.Y.C.P.L.R. § 302(a)(2) and N.Y.C.P.L.R. § 302(a)(3) because,

upon information and belief, Defendants are incorporated and/or domiciled within the State of

New York, regularly conduct, transact, and/or solicit business in New York and in this judicial

district, and/or derive substantial revenue from their business transactions in New York and in this

judicial district, supply their goods (including, upon information and belief, Infringing Products,

as defined infra) and/or otherwise avail themselves of the privileges and protections of the laws of

the State of New York such that this Court’s assertion of jurisdiction over Defendants does not

offend traditional notions of fair play and due process, and/or Defendants’ infringing actions

caused injury to BHTBC in New York and in this judicial district such that Defendants should

reasonably expect such actions to have consequences in New York and in this judicial district.

        4.          Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 because, upon information

and belief, Defendants reside in this judicial district, a substantial part of the events or omissions

giving rise to the asserted counts occurred in this judicial district, and harm to Plaintiff has occurred

in this district.




                                                     2
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 3 of 16




                                         THE PARTIES

       5.       BHTBC is a company organized in California, with a principal place of business at

24625 Railroad Avenue, Santa Clarita, California, 91321.

       6.       Upon information and belief, Defendant Best Brands Consumer Products, Inc. is a

New York corporation, having a principal place of business at 20 West 33rd Street, 5th Floor, New

York, NY 10001 (“Best Brands”).

       7.       Upon information and belief, Defendant Best Brands Sales Company, LLC is a

New York limited liability company, having a principal place of business at 20 West 33rd Street,

5th Floor, New York, NY 10001 (“BBSC”) (“Best Brands” and “BBSC” are hereinafter referred

to collectively as “Defendants”).

                                    GENERAL ALLEGATIONS
                     BHTBC and Its Well-Known Squeezamals Products

       8.       Plaintiff is a leading global designer, creator and manufacturer of custom, private

label toys, gifts, and plush, among other things, which are marketed under well-known brands such

as Squeezamals®, Surprizamals®, Glow Glove®, and Glow to Go® (“BHTBC Product(s)”).

       9.       One of Plaintiff’s most recent and successful BHTBC Products is its line of

collectible, scented, super-squeezy slow rise foam stuffed toys, which BHTBC designed to look

like various animals and/or other characters (e.g., sloths, narwhals, dogs, etc.) (“Squeezamals

Product(s)”).

       10.      The Squeezamals Products, which are available throughout the United States and

in over sixty (60) countries worldwide, are sold via BHTBC’s website devoted to the same (see

www.squeezamals.com), along with quality toy stores, major retailers and online marketplaces,

such as Walmart, Target, and Amazon.com.




                                                 3
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 4 of 16




       11.     Squeezamals Products generally come in two (2) sizes, with the smaller version

retailing for $7.99 each, and the larger version retailing for $15.99 each.

       12.     The Squeezamals Products have achieved great success and immense popularity

since their introduction in early 2018.

       13.     In fact, the Squeezamals Products were awarded the title of Plush Toy of the Year

by Learning Express Toys.

       14.     Due to the widespread popularity of the first season of the Squeezamals Products,

which consisted of twenty (20) different characters, BHTBC released a second season of

Squeezamals Products comprised of additional characters. Currently, there are now over thirty

(30) different Squeezamals Products to collect, ranging from Ollie the Owl, Cassie the Cat to

Fluffy the Furball and more. Images of some of BHTBC’s Squeezamals Products from both

seasons, are attached hereto as Exhibit A and incorporated herein by reference

       15.     While BHTBC has gained significant common law trademark and other rights in

its Squeezamals Products through its extensive use, advertising and promotion, BHTBC has also

protected its valuable rights by filing for and obtaining a federal trademark registration.

       16.     BHTBC is the owner of U.S. Trademark Registration No. 5,603,339 for

“SQUEEZAMALS” for a variety of goods in Class 28 (“Squeezamals Mark”), which is currently

in use in commerce in connection with Squeezamals Products, and has a constructive date of first

use of February 19, 2018.       A true and correct copy of the registration certificate for the

Squeezamals Mark is attached hereto as Exhibit B and is incorporated herein by reference.

       17.     In addition, BHTBC owns both registered and unregistered copyrights in and

related to the Squeezamals Products.




                                                  4
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 5 of 16




       18.    BHTBC has protected its valuable rights by filing for and obtaining U.S. copyright

registrations in and relating to the Squeezamals Products. For example, BHTBC is the owner of

the following U.S. Copyright Registration Nos.: VA 2-111-231, covering the Squeezamals Series

1 White Cat, VA 2-111-212, covering the Squeezamals Series 1 Dog, VA 2-111-208, covering the

Squeezamals Series 1 Monkey, VA 2-111-202, covering the Squeezamals Series 1 Panda, VA 2-

111-230, covering the Squeezamals Series 1 Penguin, VA 2-112-188, covering the Squeezamals

Series 1 Unicorn, VA 2-140-693, covering the Squeezamals Series 1 Teal Cat, VA 2-140-694,

covering the Squeezamals Series 1 Duck, VA 2-140-678, covering the Squeezamals Series 1

Ladybug, VA 2-140-680, covering the Squeezamals Series 1 Pink Owl, VA 2-140-672, covering

the Squeezamals Series 1 Bunny, VA 2-140-676, covering the Squeezamals Series 1 Fox, VA 2-

140-679, covering the Squeezamals Series 1 Pig, VA 2-112-164, covering the Squeezamals Series

1 Packaging, VA 2-129-675, covering the Squeezamals Season 2 Elephant, VA 2-129-679,

covering the Squeezamals Season 2 Furball, VA 2-129-672, covering the Squeezamals Season 2

Giraffe, and VA 2-129-669, covering the Squeezamals Season 2 Zebra. (collectively,

“Squeezamals Works”).      True and correct copies of the registration certificates, and the

corresponding deposit materials, for the Squeezamals Works are attached hereto as Exhibit C and

incorporated herein by reference.

       19.    BHTBC has spent substantial time, money and effort in building up and developing

consumer recognition, awareness and goodwill in its Squeezamals Products, Squeezamals Mark

and Squeezamals Works.

       20.    The success of the Squeezamals Products is due in large part to BHTBC’s

marketing, promotion and distribution efforts. These efforts include, but are not limited to, the

advertising and promotion of the Squeezamals Products through nationwide television advertising




                                               5
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 6 of 16




campaigns for the Squeezamals Products, print and internet-based advertising and publicity for the

Squeezamals Products, placement of the Squeezamals Products at dozens of authorized major

retail outlets, both domestically and abroad, and BHTBC’s participation in major industry toy fairs

in both New York and Hong Kong.

       21.     BHTBC’s and the Squeezamals Products’ success are also due to BHTBC’s use of

high-quality materials and processes in making the Squeezamals Products.

       22.     Additionally, BHTBC owes a substantial amount of the success of the Squeezamals

Products to its consumers and the word-of-mouth buzz that its consumers have generated.

       23.     As a result of BHTBC’s efforts, the quality of its Squeezamals Products, its

promotions, press and media coverage, and word-of mouth-buzz, the Squeezamals Products,

Squeezamals Works, and Squeezamals Mark have become prominently placed in the minds of the

public. Members of the public have become familiar with the Squeezamals Products, Squeezamals

Works, and Squeezamals Mark, and have come to recognize the Squeezamals Products,

Squeezamals Works, and Squeezamals Mark and associate them exclusively with BHTBC.

       24.     BHTBC has gone to great lengths to protect its interests in and to the Squeezamals

Works and Squeezamals Mark. No one other than BHTBC is authorized to manufacture, import,

export, advertise, offer for sale, or sell any goods utilizing the Squeezamals Works or Squeezamals

Mark without the express written permission of BHTBC.

                           Defendants’ Wrongful and Infringing Conduct

       25.     In light of BHTBC’s enormous success, particularly with respect to the

Squeezamals Products, as well as the reputation that they have gained, BHTBC and its

Squeezamals Products have become targets for unscrupulous individuals and entities that wish to

exploit the goodwill, reputation, and fame BHTBC has amassed in its Squeezamals Products,

Squeezamals Works, and Squeezamals Mark.


                                                6
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 7 of 16




       26.     BHTBC investigates and enforces against such activity, and through such efforts,

learned of Defendants’ actions, which vary and include, but are not limited to, manufacturing,

importing, exporting, advertising, marketing, promoting, distributing, displaying, offering for sale,

and/or selling products bearing one or more of BHTBC’s Squeezamals Works, and/or products in

packaging and/or containing labels and/or artwork that is substantially similar to one or more of

BHTBC’s Squeezamals Works, and/or products that are identical or substantially similar to the

Squeezamals Products (hereinafter referred to as “Infringing Product(s)”) to U.S. consumers,

including those located in the State of New York, through, at a minimum, retail stores, such as

Walmart, where authentic Squeezamals Products are also sold.

       27.     Plaintiff first became aware of Defendants’ infringing activities on or about March

2019, when an employee of BHTBC came across an Instagram posting depicting Infringing

Products, and the packaging thereof, which identified Defendants as the source, at an unidentified

Walmart retail location. Screenshots of said Instagram post, taken by Plaintiff’s counsel, are

enclosed herewith as Exhibit D.

       28.     A side-by-side comparison of some of Plaintiff’s Squeezamals Products to the

Infringing Products, featured in the Instagram post in Exhibit D, appears on the following page:




                                                 7
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 8 of 16




             Squeezamals Product                              Infringing Products




       29.     Thereafter, on March 27, 2019, Plaintiff’s counsel sent a cease and desist letter to

Defendants (“Best Brands C&D”). A true and correct copy of the Best Brands C&D is attached

hereto as Exhibit E.

       30.     Even after the mailing of the Best Brands C&D, Plaintiff continued to receive

correspondence from customers, and the like, regarding Infringing Products located at Walmart.

A redacted screenshot of an Infringing Product taken at an unidentified Walmart retail location,

received by one of Plaintiff’s employees, is attached hereto as Exhibit F.

       31.     Thereafter, on April 18, 2019, an employee of Plaintiff made a purchase of one of

the Infringing Products from a Walmart retail store location. A true and correct photograph, taken

by said employee, of said Infringing Product and the purchase receipt for the same is attached

hereto as Exhibit G.

       32.     On April 19, 2019, another employee of Plaintiff made an additional purchase of

several Infringing Products from a Walmart retail store location. True and correct photographs,



                                                8
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 9 of 16




taken by Plaintiff’s counsel, of said Infringing Products and a scanned copy of the purchase receipt

for the same is attached hereto as Exhibit H.

       33.     A side-by-side comparison of some of Plaintiff’s Squeezamals Products to the

Infringing Products, shown on Exhibit H, appears below:

             Squeezamals Product                                 Infringing Products




       34.     Plaintiff’s counsel received a response to the Best Brands C&D; however, to date,

Defendants have failed to address all of Plaintiff’s reasonable requests and the parties have been

unable to resolve this matter.

       35.     Defendants are not, and have never been, authorized by BHTBC or any of its

authorized agents to copy, manufacture, import, export, advertise, distribute, offer for sale, or sell

the Squeezamals Products or to use BHTBC’s Squeezamals Works, or any artwork that is

substantially similar to the Squeezamals Works.

       36.     By these dealings in Infringing Products (including, without limitation, copying,

manufacturing, importing, exporting, advertising, marketing, promoting, distributing, displaying,

offering for sale, and/or selling Infringing Products), Defendants have violated BHTBC’s



                                                  9
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 10 of 16




exclusive rights in its Squeezamals Works, and have used images, designs and/or artwork that are

substantially similar to, identical to, and/or constitute infringement of BHTBC’s Squeezamals

Works in order to confuse consumers into believing that such Infringing Products are BHTBC’s

Squeezamals Products and aid in the promotion and sales of their Infringing Products. Defendants’

conduct began long after BHTBC’s adoption and use of its Squeezamals Works, and after

BHTBC’s Squeezamals Products became well-known to the purchasing public.

       37.     Prior to and contemporaneous with their actions alleged herein, Defendants had

knowledge of BHTBC’s ownership of its Squeezamals Works, of the fame and incalculable

goodwill associated therewith, and of the popularity and success of the Squeezamals Products, and

in bad faith adopted BHTBC’s Squeezamals Works.

       38.     Defendants have been engaging in the illegal infringing actions, as alleged herein,

knowingly and intentionally, or with reckless disregard or willful blindness to BHTBC’s rights, or

in bad faith, for the purpose of trading on the reputation of BHTBC, BHTBC’s Squeezamals

Works, and Squeezamals Products.

       39.     In committing these acts, Defendants have, among other things, willfully and in bad

faith infringed the Squeezamals Works, and have profited from such activities at BHTBC’s

expense.

       40.     Unless enjoined, Defendants will continue to cause irreparable harm to BHTBC.

                                       CAUSE OF ACTION

                                  FIRST CAUSE OF ACTION
                                (Federal Copyright Infringement)
                                      [17 U.S.C. § 501(a)]

       41.     BHTBC repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.




                                                 10
        Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 11 of 16




       42.     BHTBC is the exclusive owner of the Squeezamals Works.

       43.     Defendants had actual notice of BHTBC’s exclusive rights in and to the

Squeezamals Works.

       44.     Defendants did not attempt and therefore inherently failed to obtain BHTBC’s

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform, and/or market BHTBC’s Squeezamals Products and/or

Squeezamals Works.

       45.     Without permission, Defendants knowingly and intentionally reproduced, copied,

and displayed BHTBC’s Squeezamals Works by manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying, offering for sale, and/or selling Infringing Products

that bear such Squeezamals Works, or artwork that is, at a minimum, substantially similar to

BHTBC’s Squeezamals Works.

       46.     Defendants’ unlawful and willful actions as alleged herein constitute infringement

of BHTBC’s Squeezamals Works, including BHTBC’s exclusive rights to reproduce, distribute,

and/or sell such Squeezamals Works in violation of 17 U.S.C. § 501(a).

       47.     Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to BHTBC in an amount as yet unknown but to be proven

at trial, for which BHTBC has no adequate remedy at law, and unless enjoined, Defendants will

continue to cause, substantial and irreparable harm to BHTBC.

       48.      Based on Defendants’ wrongful conduct, BHTBC is entitled to injunctive relief,

BHTBC’s actual damages and Defendants’ profits in an amount to be proven at trial and enhanced

discretionary damages for willful copyright infringement, and reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, BHTBC prays for judgment against Defendants, inclusive and each of


                                                 11
       Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 12 of 16




them, as follows:

       A.     For an award of BHTBC’s actual damages and Defendants’ profits, pursuant to 17

       U.S.C. § 504(b) in an amount to be proven at trial for willful copyright infringement of

       BHTBC’s Squeezamals Works under 17 U.S.C. § 501(a);

       B.     In the alternative to BHTBC’s actual damages and Defendants’ profits for copyright

       infringement of BHTBC’s Squeezamals Works pursuant to 17 U.S.C. § 504(b), for

       statutory damages of up to $150,000 per infringement pursuant to 17 USC § 504(c) for

       willful copyright infringement, which BHTBC may elect prior to the rendering of final

       judgment;

       C.     For a preliminary and permanent injunction by this Court enjoining and prohibiting

       Defendants, or their agents, and any employees, agents, servants, officers, representatives,

       directors, attorneys, successors, affiliates, assigns, and entities owned or controlled by

       Defendants, and all those in active concert or participation with Defendants, and each of

       them who receives notice directly or otherwise of such injunction from:

                     i. manufacturing, importing, exporting, advertising, marketing, promoting,

                        distributing, displaying, offering for sale, selling and/or otherwise dealing

                        in Infringing Products;

                    ii. directly or indirectly infringing in any manner any of BHTBC’s trademarks,

                        copyrights, or other rights (whether now in existence or hereafter created)

                        including, without limitation, BHTBC’s Squeezamals Works;

                    iii. using any reproduction, counterfeit, copy or colorable imitation of

                        Plaintiff’s trademarks, copyrights, or other rights (whether now in existence

                        or hereafter created) including, without limitation, BHTBC’s Squeezamals




                                                  12
Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 13 of 16




           Works to identify any goods or services not authorized by BHTBC;

       iv. using any of BHTBC’s trademarks, copyrights, or other rights (whether now

           in existence or hereafter created) including, without limitation, BHTBC’s

           Squeezamals Works, or any other artwork that is substantially similar to

           BHTBC’s Squeezamals Works on or in connection with Defendants’

           manufacturing, importing, exporting, advertising, marketing, promoting,

           distributing, displaying, offering for sale, selling, and/or otherwise dealing

           in Infringing Products;

        v. using any false designation of origin or false description, or engaging in any

           action which is likely to cause confusion, cause mistake, and/or to deceive

           members of the trade and/or the public as to the affiliation, connection or

           association of any product manufactured, imported, exported, advertised,

           marketed, promoted, distributed, displayed, offered for sale, or sold by

           Defendants with BHTBC, and/or as to the origin, sponsorship, or approval

           of any product manufactured, imported, exported, advertised, marketed,

           promoted, distributed, displayed, offered for sale, or sold by Defendants and

           Defendants’ commercial activities by BHTBC;

       vi. engaging in the unlawful, unfair, or fraudulent business acts or practices,

           including, without limitation, the actions described herein, including the of

           advertising and/or dealing in any Infringing Products;

       vii. engaging in any other actions that constitute unfair competition with

           BHTBC;

      viii. engaging in any other act in derogation of BHTBC’s rights;




                                     13
Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 14 of 16




           ix. secreting, destroying, altering, removing, or otherwise dealing with the

                Infringing Products or any books or records that contain any information

                relating to manufacturing, importing, exporting, advertising, marketing,

                promoting, distributing, displaying, offering for sale, selling and/or

                otherwise dealing in Infringing Products;

            x. effecting assignments or transfers, forming new entities or associations, or

                utilizing any other device for the purpose of circumventing or otherwise

                avoiding the prohibitions set forth in any Final Judgment or Order in this

                action; and

           xi. instructing, assisting, aiding or abetting any other person or entity in

                engaging in or performing any of the activities referred to in subparagraphs

                (i) through (x) above; and

D.      For an order of the Court requiring that Defendants recall from any distributors and

retailers and deliver up to BHTBC for destruction any and all Infringing Products and any

and all packaging, labels, tags, advertising and promotional materials and any other

materials in the possession, custody or control of such distributors and retailers that infringe

any of BHTBC’s trademarks, copyrights, or other rights including, without limitation,

BHTBC’s Squeezamals Works, or bear any artwork that is substantially similar to

BHTBC’s Squeezamals Works;

E.      For an order of the Court requiring that Defendants deliver up for impounding

and/or destruction to BHTBC any and all Infringing Products and any and all packaging,

labels, tags, advertising, and promotional materials and any other materials in the

possession, custody or control of Defendants that infringe any of BHTBC’s trademarks,




                                          14
Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 15 of 16




copyrights, or other rights including, without limitation, BHTBC’s Squeezamals Works, or

bear any artwork that is substantially similar to BHTBC’s Squeezamals Works pursuant to

17 U.S.C. § 503;

F.     For an order from the Court requiring that Defendants provide complete

accountings for any and all monies, profits, gains and advantages derived by Defendants

from their manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, sale and/or otherwise dealing in the Infringing

Products as described herein, including prejudgment interest;

G.     For an order from the Court that an asset freeze or constructive trust be imposed

over any and all monies, profits, gains and advantages in Defendants’ possession which

rightfully belong to BHTBC;

H.     For an award of exemplary or punitive damages in an amount to be determined by

the Court;

I.     For BHTBC’s reasonable attorneys’ fees;

J.     For all costs of suit; and

K.     For such other and further relief as the Court may deem just and equitable.

                         DEMAND FOR JURY TRIAL

BHTBC respectfully demands a trial by jury on all claims.



Dated: July 8, 2019                   Respectfully submitted,




                                             EPSTEIN DRANGEL LLP



                                        15
Case 1:19-cv-03766-GHW Document 23 Filed 07/08/19 Page 16 of 16




                                   BY:   /s/ Dwana S. Dixon____________
                                         Dwana S. Dixon (DD 0609)
                                         ddixon@ipcounselors.com
                                         Jason M. Drangel (JD 7204)
                                         jdrangel@ipcounselors.com
                                         Ashly E. Sands (AS 7715)
                                         asands@ipcounselors.com
                                         Kerry B. Brownlee (KB 0823)
                                         kbrownlee@ipcounselors.com
                                         New York, NY 10165
                                         Telephone:     (212) 292-5390
                                         Facsimile:     (212) 292-5391
                                         Attorneys for Plaintiff
                                         Beverly Hills Teddy Bear Company




                              16
